Citation Nr: 0022819	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  95-36 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased (compensable) evaluation for the 
residuals of a left pneumothorax.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty for several periods between 
March 1943 and March 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which denied the claim on appeal.

A hearing was held before the undersigned Member of the Board 
sitting in Atlanta, Georgia, in September 1995.  A transcript 
of the hearing testimony has been associated with the claims 
file.  Further, in January 1998, the Board denied several 
issues on appeal but remanded the remaining issue of 
increased rating for the residuals of a pneumothorax to the 
RO for further development, including notice to the veteran 
of new respiratory regulations.  The requested developments 
have been accomplished and the case is now ready for 
appellate review.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  The veteran has reported no subjective complaints 
regarding the residuals of a service-connected left 
pneumothorax.  

3.  There is no objective medical evidence of record showing 
complaints or treatment for the residuals of a left 
pneumothorax. 

4.  The results of the pulmonary function tests are 
consistent with a noncompensable evaluation under the 
regulatory criteria in effect from October 7, 1996.
CONCLUSION OF LAW

The criteria for a compensable evaluation for the residuals 
of a left pneumothorax have not been met under either the old 
or new respiratory regulations.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.97, 
Diagnostic Codes (DCs) 6814-6602 (1996), DC 6843 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board determines that the veteran's claim for 
an increased rating is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999) by virtue of 
his statements that he has incurred an increase in his 
service-connected disability.  See Drosky v. Brown, 10 Vet. 
App. 251, 254 (1997).  Further, the Board finds that all 
relevant facts have been properly developed and no additional 
assistance to the veteran is required to comply with the 
duty-to-assist mandated by 38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1999).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1999); 38 C.F.R. Part 4 (1999).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999). 

Historically, the RO granted entitlement to service 
connection by rating decision dated in November 1955 and 
assigned a noncompensable evaluation, apparently under the 
old DC 6814, for "cured" pneumothorax.  In November 1991, 
the veteran filed the current claim, which forms the basis of 
this appeal.

The Board notes that this single service-connected disability 
presents two distinct issues with respect to a higher 
evaluation.  Specifically, the Board will consider the 
appropriate regulation until the time that new respiratory 
regulations became effective (October 7, 1996).  Next, the 
Board will consider the appropriate rating from the time that 
the new respiratory regulations became effective (from 
October 7, 1996).  The discussion will be characterized as 
under the criteria in effect both "prior to" and "after" 
the effective date of the regulations.

Under the old DC 6814, in effect at the time of the initial 
claim for an increased rating, a spontaneous pneumothorax was 
rated 100 percent disabling for six months; the residuals 
would then be rated analogous to bronchial asthma under DC 
6602.  38 C.F.R. § 4.97, DC 6814 (1996).  Diagnostic Code 
6602 provided for a 10 percent evaluation for mild bronchial 
asthma manifested by paroxysms of asthmatic type breathing 
(high pitched expiratory wheezing and dyspnea) occurring 
several times a year with no clinical findings between 
attacks.  In the absence of clinical findings of asthma at 
the time of examination, a verified history of asthmatic 
attack must have been of record.  

A 30 percent evaluation required moderate bronchial asthma 
manifested by rather frequent asthmatic attacks (separated by 
only 10 to 14 day intervals) with moderate dyspnea on 
exertion between attacks.  A 60 percent evaluation required 
severe bronchial asthma manifested by frequent attacks (one 
or more attacks weekly), marked dyspnea on exertion between 
attacks with only temporary relief by medication.  More than 
light manual labor was precluded.  Finally, a 100 percent 
evaluation was warranted for pronounced asthma manifested by 
very frequent asthmatic attacks with severe dyspnea on slight 
exertion between attacks and with marked loss of weight or 
other evidence of severe impairment of health.  38 C.F.R. 
§ 4.97, DC 6602 (1996). 

New respiratory regulations became effective in October 1996.  
Under the "new" regulations, currently in effect, 
pneumothorax is to be rated under DC 6843 (restrictive lung 
disease).  The General Rating Formula for restrictive lung 
diseases provides a 10 percent evaluation with FEV-1 of 71-80 
percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; 
intermittent inhalational or oral bronchodilator therapy.  A 
30 percent evaluation may be assigned with FEV-1 of 56-70 
percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; 
daily inhalational or oral bronchodilator therapy, or; 
inhalational anti-inflammatory medication.  A 60 percent 
evaluation requires FEV-1 of 40-55 percent predicted, or; 
FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to 
a physician for required care of exacerbations, or; 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  Finally, a 100 percent 
evaluation is warranted with FEV-1 less than 40 percent 
predicted, or; FEV-1/FVC less than 40 percent, or; more than 
one attack per week with episodes of respiratory failure, or; 
requires daily use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications.

Turning next to the evidence, post service medical records 
are negative for complaints or treatment related to the 
residuals of a pneumothorax for many years.  In November 
1991, the veteran filed claims for increased evaluations for 
all his service-connected disabilities, which, by inference, 
included the residuals of a left pneumothorax.  In support of 
his claim, he submitted multiple outpatient clinical records 
and hospital reports.  Clinical medical records reveal that 
the veteran was treated for a variety of medical problems; 
however, showed no treatment for any respiratory disorders.  
Of note, outpatient treatment records dated in March 1991, 
September 1991, May 1992, June 1992, and September 1992, 
specifically reflected that the veteran denied shortness of 
breath and his lungs were clear on each occasion.  In March 
1993, the RO denied the veteran's claim for an increased 
evaluation for the residuals of a left pneumothorax.

At a personal hearing in December 1993, the veteran 
acknowledged that he had had problems with his lungs and 
sinuses since he was a child but that as far as the injury to 
his lung, he believed that it was healed and he suffered no 
ill affects from the injury as such.  Additional medical 
evidence associated with the claims file included evidence of 
treatment for a host of disorders and complaints, but no 
respiratory difficulties.  Outpatient treatment records dated 
in January 1994 show that he denied shortness of breath and 
his lungs were clear.      

In a January 1994 VA examination report, the veteran reported 
a past medical history of fractured ribs and a pneumothorax, 
among other things, due to trauma in 1950.  He related that 
his ribs healed and his lung reexpanded with treatment.  
Physical examination revealed that his chest was symmetrical, 
lungs were clear to auscultation and percussion.  There was 
no cough or expectoration, breath sounds were vesicular, and 
he had normal tactile fremitus.  The final diagnoses included 
residual pneumothorax secondary to auto accident in 1950.  
The examiner specifically opined that the veteran's 
pneumothorax was asymptomatic.

At a hearing before the Board in September 1995, the veteran 
testified with respect to several claims, including an 
increased rating for pneumothorax.  He indicated that he 
sustained a pneumothorax, along with other more serious 
injuries, in an automobile accident in 1950.  He reported a 
long-standing problem with sinuses since childhood but did 
not indicate any particular problems related to the residuals 
of a pneumothorax.

Finally, in a September 1998 medical evaluation report, the 
veteran related a history of the 1950 automobile accident and 
multiple injuries, including a left pneumothorax.  He 
complained of weight loss, productive cough, trouble with 
sense of smell and taste, shortness of breath on exertion, 
and nasal congestion.  Physical examination revealed that 
there was slight wheezing with deep inspiration and forced 
expiration.  Spirometry testing showed an FVC of 80 percent 
predicted, FEV-1 of 70 percent predicted, and FEV-1 
percentage of 87 percent predicted.  The examiner interpreted 
a mild reduction in FEV1, but otherwise normal spirometry and 
noted that the study was consistent with possible mild 
obstructive or restrictive defect.  There was no evidence of 
cor pulmonale.  In an October 1998 addendum, the examiner 
indicated that the DLCO was normal and there was no evidence 
of an interstitial lung process or emphysema.  

The degree of impairment resulting from a disability is a 
factual determination with the Board's primary focus upon the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  The Board is also mindful that it must 
review "all the evidence of record (not just evidence not 
previously considered) once a claimant has submitted a well-
grounded claim for an increased disability rating."  Swanson 
v. West, 12 Vet. App. 442 (1999); Hazan v. Gober, 10 Vet. 
App. 511, 521 (1997).  Considering the factors as enumerated 
in the applicable rating criteria, which is the most 
probative evidence to consider in determining the appropriate 
disability rating to be assigned, the Board finds that the 
veteran's non-compensable evaluation for the service-
connected residuals of a left pneumothorax is appropriate 
under both the old and new respiratory regulations.  

Specifically, the Board finds that there is no basis to 
assign a compensable evaluation for a respiratory disability 
under the criteria in effect prior to October 7, 1996.  
First, in December 1993, the veteran admitted that he had had 
no ill affects from the 1950 injury to his lungs.  Further, 
this is supported by the outpatient treatment records and 
hospital reports showing treatment for a variety of medical 
disorders but none directly related to the residuals of a 
pneumothorax.  Finally, in the January 1994 VA examination, 
he revealed that his lung had reexpanded with treatment after 
the injury and physical examination demonstrated no 
respiratory residuals with respect to the pneumothorax.  
Because the veteran had essentially no complaints, symptoms, 
or treatment for the residuals of a left pneumothorax, the 
Board finds that there is no basis for a compensable 
evaluation under the regulations in effect prior to October 
7, 1996.

It is further the conclusion of the Board that a compensable 
rating is not warranted under the new respiratory regulations 
as well.  Importantly, the most recent independent medical 
examination in September 1998 made no diagnosis with respect 
to the residuals of a pneumothorax.  In addition, the results 
of the pulmonary function tests were consistent with a 
noncompensable evaluation.  Finally, the diffusion capacity 
test, DLCO, was also noted to be normal.  Accordingly, in 
view of the above, the Board concludes that the evidence does 
not support a compensable evaluation for the residuals of a 
left pneumothorax under the criteria in effect after October 
7, 1996.  

In conclusion, the Board has considered the veteran's sworn 
testimony and written statements that his disability is worse 
than currently evaluated.  Although his statements and sworn 
testimony are probative of symptomatology, they are not 
competent or credible evidence of a diagnosis, date of onset, 
or medical causation of a disability.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); Miller v. Derwinski, 2 Vet. 
App. 578, 580 (1992).  As noted, disability ratings are made 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record.  The Board finds that the 
medical findings, which directly address the criteria under 
which the service-connected disability is evaluated, more 
probative than the subjective evidence of an increased 
disability.

Finally, the Board notes that the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran's working or seeking 
work.  These requirements for the consideration of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decisions based upon a 
single, incomplete or inaccurate report and to enable the VA 
to make a more precise evaluation of the level of disability 
and any changes in the condition.  The Board has considered 
these provisions, taking into consideration the objective 
findings as well as the subjective statements of the veteran, 
and finds that his service-connected disability is 
appropriately evaluated.  


ORDER

Entitlement to an increased (compensable) evaluation for the 
residuals of a left pneumothorax is denied.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeal

 

